 1   CHRISTOPHER D. SULLIVAN (148083)
     LESLEY ANNE HAWES (117101)
 2   ROXANNE BAHADURJI (290117)
     DIAMOND MCCARTHY LLP
 3
     150 California Street, Suite 2200
 4   San Francisco, CA 94111
     Phone: (415) 692-5200
 5   Fax: (415) 263-9200
 6   Email: csullivan@diamondmccarthy.com
            lhawes@diamondmccarthy.com
 7          rbahadurji@diamondmccarthy.com
 8
     Attorneys for Archer Norris, a
 9   Professional Law Corporation, Debtor
10   in-Possession

11                         UNITED STATES BANKRUPTCY COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13                               SAN FRANCISCO DIVISION
14
15
     In re:                                           CASE NO.: 18-30924-HLB
16   ARCHER NORRIS, a Professional
                                                      Adv. Proc. No.:
17   Law Corporation,
                                                      Chapter 11
18                      Debtor-in-Possession.
19                                                    COMPLAINT FOR BREACH OF
20   ARCHER NORRIS, a Professional                    CONTRACT; SERVICES RENDERED;
                                                      OPEN BOOK ACCOUNT; ACCOUNT
     Law Corporation,                                 STATED
21
22                      Plaintiff,
23   v.
24
     RALPH CALEDERON, an individual,
25
26                      Defendant.

27
28

                                                -1-
Case: 19-03027    Doc# 1    Filed: 06/12/19   Entered: 06/12/19 12:11:19
                                              COMPLAINT                    Page 1 of 9
 1   Plaintiff Debtor-in-Possession Archer Norris, a Law Corporation (“Plaintiff” or “Archer
 2   Norris”), complains against Defendant Ralph Calderon (“Defendant”), and alleges as
 3   follows:
 4                                          THE PARTIES
 5             1.   Plaintiff is, and at all times relevant hereto was, a California professional law
 6   corporation with its principal place of business in Walnut Creek, California.
 7             2.   Defendant is, and was at all times relevant hereto, a resident of the State of
 8
     California. Defendant hired Plaintiff to perform legal services and incur costs on his
 9
     behalf.
10
                                         JURISDICTION AND VENUE
11
               1.   This Court has subject matter jurisdiction over this adversary proceeding
12
     pursuant to 28 U.S.C. §1334(b) of the United States Bankruptcy Code.
13
               2.   This is a non-core proceeding. Archer Norris consents to entry of final
14
     orders and/or judgment by this Court.
15
               3.   This is the proper venue over the action pursuant to 28 U.S.C. §1409(a) of
16
     the United States Bankruptcy Code.
17
               4.   This Court has personal jurisdiction over Defendant, in that, among other
18
     things, Defendant resides in the State of California.
19
20                                       GENERAL ALLEGATIONS

21             5.   Defendant engaged Archer Norris to perform legal services and incur costs

22   on his behalf. Defendant agreed to pay for those services and costs as billed.

23             6.   On April 2, 2017, Archer Norris and Defendant entered into a Legal Services

24   Engagement Agreement (the “Agreement”) with respect to said legal services and costs.
25   Defendant agreed to the terms of the Agreement and agreed to be liable for all obligations
26   under the Agreement.
27             7.   Archer Norris provided legal services for Defendant and incurred costs on
28   his behalf, for which regular bills were tendered to Defendant for payment.

                                                    -2-
Case: 19-03027      Doc# 1    Filed: 06/12/19    Entered: 06/12/19 12:11:19
                                                 COMPLAINT                       Page 2 of 9
 1          8.     Defendant failed to make payment on the bills tendered to him by Archer
 2   Norris in the principal amount of $17,952.92.
 3          9.     On August 22, 2018, Archer Norris filed a voluntary petition in this Court
 4   under Chapter 11 of Title 11 of the United States Code.
 5          10.    On February 21, 2019, this Court entered an Order Confirming Joint Plan of
 6   Liquidation Proposed by the Debtor and the Official Committee of Unsecured Creditors
 7   (Dated: February 12, 2019).
 8
            11.    Archer Norris is serving Defendant concurrently herewith a Notice of
 9
     Defendant’s Right to Arbitration pursuant to California Business & Professions Code
10
     §6201, et. seq., attached hereto as Exhibit A.
11
12                                  FIRST CAUSE OF ACTION
13                                     (Breach of Contract)
                                       (Against Defendant)
14
15          12.    Plaintiff repeats and incorporates by reference paragraphs 1 through 11
16   above, as though fully set forth herein.
17          13.    On April 2, 2017, Defendant engaged Archer Norris to provide legal services
18   and incur costs on his behalf, pursuant to the terms of the Agreement. Defendant agreed to
19   be liable for all of his obligations under the Agreement.
20          14.    Archer Norris provided legal services and incurred costs on Defendant’s
21
     behalf, pursuant to the terms of the Agreement.
22
            15.    For all services, labor, work performed, and related costs, per the terms of
23
     the Agreement, Plaintiff submitted invoices to Defendant, which included itemizations of
24
     the specific services provided and costs incurred.
25
            16.    Defendant breached the Agreement with Archer Norris by failing and
26
     refusing to make payments when due for the legal services provided to him and for costs
27
     incurred in connection therewith, despite agreement to do so.
28

                                                  -3-
Case: 19-03027     Doc# 1    Filed: 06/12/19    Entered: 06/12/19 12:11:19
                                                COMPLAINT                     Page 3 of 9
 1          17.    Archer Norris fully performed all conditions, covenants, and promises
 2   required on its part to be performed in accordance with the terms and conditions of the
 3   Agreement, except to the extent performance of such covenants, obligations and/or
 4   conditions was waived, prevented, otherwise satisfied or excused.
 5          18.    As a result of Defendant’s breach of the Agreement and his failure to pay the
 6   amounts due under the Agreement, there is now due, owing and immediately due and
 7   payable from Defendant to Plaintiff the sum of $17,952.92, plus accruing interest in
 8
     accordance with proof at trial or time of entry of judgment.
 9
            19.    Although Archer Norris has made repeated demands on Defendant to pay the
10
     amount due and owing to Archer Norris, Defendant has failed and refused, and continues
11
     to fail and refuse to pay Archer Norris.
12
            20.    As a direct result of Defendant’s wrongful and unlawful conduct in the
13
     manner described above, Archer Norris has sustained damages, in a sum of at least
14
     $17,952.92, plus interest.
15
            21.    As a further result of Defendant’s wrongful and unlawful conduct in
16
     breaching the Agreement, Archer Norris is entitled to interest at the rate of ten percent
17
     (10%) per annum.
18
19
                                  SECOND CAUSE OF ACTION
20                                    (Services Rendered)
21                                    (Against Defendant)

22
            22.    Plaintiff repeats and incorporates by reference paragraphs 1 through
23
     21 above, as though fully set forth herein.
24
            23.    Defendant requested, by words and/or conduct, that Archer Norris perform
25
     services and labor, and incur related costs for the benefit of Defendant.
26
            24.    Archer Norris performed the requested services, provided labor, and incurred
27
     related costs as requested by Defendant.
28

                                                   -4-
Case: 19-03027     Doc# 1    Filed: 06/12/19    Entered: 06/12/19 12:11:19
                                                COMPLAINT                        Page 4 of 9
 1            25.   Defendant has not paid Plaintiff for the services rendered, work performed,
 2   labor provided, and related costs incurred by Archer Norris.
 3            26.   Defendant is indebted to Archer Norris for services rendered, work
 4   performed, labor provided, and related costs incurred by Plaintiff at Defendant’s request,
 5   the reasonable value of which Defendant agreed to pay Archer Norris.
 6            27.   The reasonable value of such services rendered and work performed is the
 7   sum of $17,952.92.
 8
              28.   Defendant has failed and refused to pay the amount of $17,952.92 incurred to
 9
     Archer Norris for services rendered, work performed, labor provided, and related costs
10
     incurred by Plaintiff at Defendant’s request despite Plaintiff’s demand for payment of
11
     those sums.
12
              29.   As to the $17,952.92 owed for the services rendered to Defendant by Archer
13
     Norris, Plaintiff is entitled to pre-judgment interest at the legal pre-judgment rate on such
14
     amounts and from such dates as may be determined according to proof at trial or time of
15
     entry of judgment at the rate of 10% per annum calculated and accruing on a monthly
16
     basis.
17
18                               THIRD CAUSE OF ACTION
                                   (Open Book Account)
19
                                    (Against Defendant)
20            30.   Plaintiff repeats and incorporates by reference paragraphs 1 through
21
     29 above, as though fully set forth herein.
22
              31.   Since 2017, Archer Norris and Defendant had financial transactions
23
     comprised of Plaintiff performing services and work, providing labor, and incurring related
24
     costs at the request of Defendant for which Plaintiff provided invoices for payment thereof.
25
              32.   On a regular basis, Archer Norris billed Defendant. Defendant became
26
     indebted on an open book account for legal services rendered and costs incurred.
27
              33.   Archer Norris keeps an account of the debits and credits involved.
28

                                                   -5-
Case: 19-03027      Doc# 1   Filed: 06/12/19    Entered: 06/12/19 12:11:19
                                                COMPLAINT                       Page 5 of 9
 1            34.   Defendant owes Archer Norris money in the amount of $17,952.92 on the
 2   account maintained by Plaintiff for such transactions.
 3            35.   Defendant is indebted to Plaintiff on an open book account for money due in
 4   the sum of $17,952.92 for services rendered, work performed, labor provided, and related
 5   costs incurred by Plaintiff to Defendant at Defendant’s request, and for which Defendant
 6   agreed to pay said sum, plus interest.
 7            36.   Defendant has failed and refused to pay the $17,952.92 owed on the account
 8
     incurred by Defendant to Plaintiff for services rendered, work performed, labor provided,
 9
     and related costs incurred by Plaintiff, at Defendant’s request despite Plaintiff’s demand
10
     for payment of those sums to Defendant.
11
              37.   As to the $17,952.92 owed for the services rendered to Defendant by Archer
12
     Norris, Plaintiff is entitled to pre-judgment interest at the legal pre-judgment rate on such
13
     amounts and from such dates as may be determined according to proof at trial or time of
14
     entry of judgment at the rate of 10% per annum calculated and accruing on a monthly
15
     basis.
16
17                               FOURTH CAUSE OF ACTION
                                      (Account Stated)
18                                   (Against Defendant)
19            38.   Plaintiff repeats and incorporates by reference paragraphs 1 through
20   37 above, as though fully set forth herein.
21
              39.   Since 2017, an account was stated between Plaintiff and Defendant, wherein
22
     it was agreed that Defendant was indebted to Plaintiff in the sum of $17,952.92. Neither
23
     the whole nor any part of the above sum has been paid, although repeated demand has
24
     been made by Plaintiff to Defendant for payment of such sum.
25
              40.   There is now due, owing, and unpaid from Defendant to Plaintiff, after
26
     deducting all just credits and offsets, the sum of $17,952.92, together with interest thereon
27
     at the legal pre-judgment rate on such amounts and from such dates as may be determined
28

                                                   -6-
Case: 19-03027      Doc# 1   Filed: 06/12/19    Entered: 06/12/19 12:11:19
                                                COMPLAINT                       Page 6 of 9
 1   according to proof at trial or time of entry of judgment at the rate of 10% per annum
 2   calculated and accruing on a monthly basis.
 3
 4                                     PRAYER FOR RELIEF
 5   WHEREFORE, Plaintiff prays for judgment as follows:
 6             1. For the sum of $17,952.92, plus interest on such amounts and from such
 7   dates as may be determined according to proof at trial or time of entry of judgment;
 8
               2. For costs of suit incurred herein; and
 9
               3. For such other and further relief as the Court deems just and proper.
10
11
12
     Dated: June 12, 2019                      DIAMOND MCCARTHY LLP
13                                             By: /s/ Christopher D. Sullivan
14                                                Christopher D. Sullivan
                                                  Attorneys for Archer Norris, a
15                                                Professional Law Corporation,
16                                                Debtor in-Possession

17
18
19
20
21
22
23
24
25
26
27
28

                                                   -7-
Case: 19-03027     Doc# 1    Filed: 06/12/19   Entered: 06/12/19 12:11:19
                                               COMPLAINT                     Page 7 of 9
                   EXHIBIT A




Case: 19-03027   Doc# 1   Filed: 06/12/19   Entered: 06/12/19 12:11:19   Page 8 of 9
                                   Notice of Client's* Right To Fee Arbitration



&OLHQW¶V1DPH         Ralph Calderon                                                   $WWRUQH\¶V1DPH           Archer Norris, a Professional Law Corporation
&OLHQW¶V$GGUHVV Unknown                                                               $WWRUQH\¶V$GGUHVV        c/o Diamond McCarthy LLP, 150 California Street, Suite 2200

&OLHQW¶V&LW\6WDWH =LS                                                             $WWRUQH\¶V&LW\6WDWH =LS San Francisco, CA 94111

<RXKDYHDQRXWVWDQGLQJEDODQFHIRUIHHVDQGRUFRVWVIRUSURIHVVLRQDOVHUYLFHVLQWKHDPRXQWRI 17,952.92
FKDUJHGWR\RXLQWKHPDWWHURI C0506-001 - legal advice

      ✔ ,KDYHILOHGDODZVXLWDJDLQVW\RXLQWKH                              &RXUW                             &DVH1R To be provided
                                                                                                United States Bankruptcy Court

                                                                                  $GGUHVV 450 Golden Gate Avenue, San Francisco, CA 94102


           ,KDYHILOHGDQDUELWUDWLRQSURFHHGLQJDJDLQVW\RXZLWKWKH          $JHQF\                                            &DVH1R
                                                                                  $GGUHVV

    1RODZVXLWRUDUELWUDWLRQSURFHHGLQJKDV\HWEHHQILOHGEXWPD\EHILOHGLIZHGRQRWUHVROYHWKLVFODLP

<RXKDYHWKHULJKWXQGHU6HFWLRQVRIWKH&DOLIRUQLD%XVLQHVVDQG3URIHVVLRQV&RGHWRUHTXHVWDUELWUDWLRQRIWKHVHIHHVRUFRVWV
E\DQLQGHSHQGHQWLPSDUWLDODUELWUDWRURUSDQHORIDUELWUDWRUVWKURXJKDEDUDVVRFLDWLRQSURJUDPFUHDWHGVROHO\WRUHVROYHIHHGLVSXWHV
EHWZHHQODZ\HUVDQGFOLHQWV

<RXZLOO/26(<2855,*+772$5%,75$7,2181'(57+,6352*5$0LI

 <28'2127),/($:5,77(1$33/,&$7,21)25$5%,75$7,21:,7+7+(%$5$662&,$7,21:,7+,130 DAYS
   )5205(&(,372)7+,6127,&( 86,1*$)2503529,'('%<7+(/2&$/%$5$662&,$7,212567$7(%$52)
   &$/,)251,$)(($5%,75$7,21352*5$025

 <285(&(,9(7+,6127,&($1'7+(1(,7+(5  $16:(5$&203/$,17,+$9(),/(',1&285725  ),/($
   5(63216(72$1<$5%,75$7,21352&((',1*7+$7,+$9(,1,7,$7(')25&2//(&7,212))((6$1'25
   &2676:,7+287),567+$9,1*6(59('$1'),/('$5(48(67)25$5%,75$7,2181'(57+,6352*5$025

 <28),/($1$&7,21253/($',1*,1$1</$:68,7:+,&+6((.6$&2857'(&,6,21217+,6',6387(25
   :+,&+6((.6'$0$*(6)25$1<$//(*('0$/35$&7,&(25352)(66,21$/0,6&21'8&7

,KDYHWKHULJKWWRILOHDODZVXLWDJDLQVW\RXLI\RXJLYHXS\RXUULJKWWRPDQGDWRU\IHHDUELWUDWLRQ,I,KDYHDOUHDG\ILOHGDODZVXLWRU
DUELWUDWLRQ\RXPD\KDYHWKHODZVXLWRUDUELWUDWLRQSRVWSRQHGDIWHU\RXKDYHILOHGDQDSSOLFDWLRQIRUDUELWUDWLRQXQGHUWKLVSURJUDP
          ,KDYHGHWHUPLQHGWKDW

                7KHUHLVDORFDOSURJUDPZKLFKPD\KDYHMXULVGLFWLRQWRKHDUWKLVPDWWHU7KHDUELWUDWLRQSURJUDPOLVWHGEHORZLVDYDLODEOHWR\RX

                                     1DPHRI3URJUDP Bar Association of San Francisco, Fee Disputes Program
                                     $GGUHVV         301 Battery Street, 3rd Floor
                                     &LW\6WDWH =LS     San Francisco, CA 94111
                                     7HOHSKRQH1R         (415) 982-1600

                 <RXPD\ZLVKWRFKHFNWKH6WDWH%DU¶VZHEVLWHDWZZZFDOEDUFDJRYWRVHHLIWKHUHDUHRWKHUSURJUDPVDYDLODEOHWR\RX

                7KHUHLVQRDSSURYHGORFDOSURJUDPZKLFKKDVMXULVGLFWLRQWRKHDUWKLVPDWWHU
7KH6WDWH%DURI&DOLIRUQLDZLOOFRQGXFWIHHDUELWUDWLRQ  ZKHUHWKHUHLVQRDSSURYHGORFDOSURJUDP  ZKHUHWKHUHLVDORFDOSURJUDPEXWLWGHFOLQHVIRUDQ\UHDVRQWRKHDU
\RXUFDVH  ZKHUHWKHUHLVDORFDOSURJUDPDQG\RXZLVKQRQELQGLQJDUELWUDWLRQRIWKLVGLVSXWHDQGWKHORFDOSURJUDPUHIXVHVWRDOORZQRQELQGLQJDUELWUDWLRQRI\RXU
GLVSXWHRU  LI\RXEHOLHYH\RXFDQQRWUHFHLYHDIDLUKHDULQJEHIRUHWKHORFDOEDUQDPHGDERYH,I\RXQHHGDVVLVWDQFHSOHDVHFRQWDFW0DQGDWRU\)HH$UELWUDWLRQ6WDWH%DURI
&DOLIRUQLD+RZDUG6WUHHW6DQ)UDQFLVFR&$  


'DWH June 12, 2019                                                        $WWRUQH\     /s/ Christopher D. Sullivan, Attorney for Archer Norris




 7KHUHTXHVWIRUDUELWUDWLRQPD\DOVREHPDGHE\DSHUVRQZKRLVQRWWKHFOLHQWEXW
           Case: 19-03027 Doc# 1 Filed: 06/12/19 Entered:                                                      (0DQGDWRU\6WDWH%DU$SSURYHG)RUP5HY0DUFK
                                                                                                           06/12/19   12:11:19 Page 9 of 9
ZKRPD\EHOLDEOHIRURUHQWLWOHGWRDUHIXQGRIDWWRUQH\¶VIHHVRUFRVWV
